
	
		II
		110th CONGRESS
		1st Session
		S. 679
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide a comprehensive strategy for stabilizing Iraq
		  and redeploying United States troops from Iraq within one
		  year.
	
	
		1.Redeployment of United States
			 forces from Iraq
			(a)Redeployment of
			 United States forces from IraqThe President shall complete the
			 redeployment of United States forces from Iraq within one year of the date of
			 the enactment of this Act, in accordance with a schedule negotiated with the
			 Government of Iraq, leaving thereafter in Iraq only the minimal number of
			 United States forces that are critical to—
				(1)completing the mission of standing up Iraqi
			 security forces;
				(2)conducting targeted and specialized
			 counter-terrorism operations; and
				(3)protecting United States facilities and
			 personnel.
				(b)Change of
			 priorities to training Iraqi security forcesThe President
			 shall—
				(1)immediately
			 change United States military priorities in Iraq by giving the highest priority
			 to the training, equipping, advising, and support of Iraqi security forces;
			 and
				(2)accelerate the
			 redeployment of United States forces within Iraq to rear-guard, garrisoned
			 status for security back-up, border security, training, and emergency
			 response.
				(c)Enforcement of
			 benchmarksThe President shall enforce benchmarks tied to
			 specific dates for progress, as agreed upon by the Government of Iraq, in
			 meeting key objectives on national reconciliation, security, and governance in
			 Iraq, by conditioning United States political, military, and economic
			 assistance to Iraq on meeting such benchmarks.
			(d)Maintenance of
			 over-the-horizon troop presenceThe President shall maintain an
			 over-the-horizon troop presence in the Middle East region to prosecute the war
			 on terror and protect regional security interests.
			(e)Statement of no
			 permanent United States military bases in IraqThe President
			 shall state publicly that the United States does not seek to establish or
			 maintain any permanent military bases in Iraq.
			2.Diplomatic
			 initiatives on Iraq
			(a)Summits
				(1)In
			 generalThe President shall
			 work with the leaders of the Government of Iraq, and engage in the diplomacy
			 necessary, to convene, as soon as possible, a summit, or series of summits for
			 the purpose of reaching a sustainable agreement on Iraq that engenders the
			 support of Sunnis, Shias, and Kurds by—
					(A)ensuring the equitable distribution of the
			 oil revenues of Iraq;
					(B)disbanding militias in Iraq;
					(C)strengthening internal security and
			 deterring foreign interference in Iraq;
					(D)reviving reconstruction efforts in Iraq and
			 fulfilling related international economic aid commitments with respect to
			 Iraq;
					(E)securing the borders of Iraq;
					(F)supporting the national reconciliation
			 commission of Iraq;
					(G)reintegrating former Ba’athists into Iraqi
			 society;
					(H)resolving the final status of Kirkuk;
			 and
					(I)providing for a sustainable federalist
			 structure in Iraq.
					(2)ParticipantsParticipants in the summit or summits under
			 this subsection should include the following:
					(A)Leaders of the governments of each country
			 bordering Iraq, including Turkey, Iran, and Syria.
					(B)Representatives of the Arab League.
					(C)The Secretary General of the North Atlantic
			 Treaty Organization.
					(D)Representatives of the European
			 Union.
					(E)Leaders of the governments of each
			 permanent member of the United Nations Security Council.
					(b)Establishment
			 of international support group for Iraq
				(1)In
			 generalThe President shall organize, as soon as possible, an
			 international support group for Iraq for the purpose of working collectively to
			 bring stability to Iraq.
				(2)ParticipantsThe
			 international support group under this subsection should consist of the
			 following:
					(A)Each country
			 bordering Iraq, including Turkey, Iran, and Syria.
					(B)Representative
			 countries from the Arab League.
					(C)The Secretary
			 General of the North Atlantic Treaty Organization.
					(D)Representatives
			 countries from the European Union.
					(E)Each permanent
			 member of the United Nations Security Council.
					(c)Establishment
			 of regional security allianceThe President shall create a new
			 regional security alliance that strengthens the security of United States
			 allies in the Middle East region through a phased process that includes
			 enhanced security assistance programs, joint exercises, and coordinated
			 diplomatic initiatives.
			3.Reconstruction
			 initiatives in Iraq
			(a)Senior advisor
			 for economic reconstruction in Iraq
				(1)AppointmentThe President shall appoint a senior
			 advisor to oversee the coordination of reconstruction efforts in Iraq among
			 United States agencies, Iraq agencies, and international partners (including
			 the World Bank, the International Monetary Fund, and international humanitarian
			 agencies) in order to foster greater United States interagency cooperation on
			 Iraq and avoid duplicative programs and activities in the reconstruction of
			 Iraq.
				(2)Report to
			 presidentThe senior advisor
			 appointed under paragraph (1) shall report directly to the President with
			 respect to the activities undertaken by the senior advisor under that
			 paragraph.
				(b)Expedited
			 disbursement of reconstruction fundsThe President shall provide
			 the Chief of Mission in Iraq authority as follows:
				(1)Authority to
			 spend significant funds through a program having a structure similar to the
			 structure of the Commander’s Emergency Response Program.
				(2)Authority to
			 rescind United States funds from projects in which the Government of Iraq is
			 not demonstrating an effective partnership with the United States.
				(c)Disarmament,
			 demobilization, and reintegration of militias
				(1)In
			 generalThe President shall work to create security conditions in
			 Iraq in which reconstruction efforts can succeed by providing financial and
			 technical support to a program to disarm, demobilize, and reintegrate militia
			 members in Iraq.
				(2)AssistanceIn
			 carrying out paragraph (1), the President shall establish in Iraq an office to
			 coordinate assistance and support the presence of neutral international experts
			 as advisors to the Government of Iraq on the processes of disarmament,
			 demobilization, and reintegration of militias.
				4.Reauthorization
			 of use of military force in Iraq by Congress
			(a)Fulfillment of
			 original authorizationCongress declares that the purposes for
			 which the authorization for use of military force in Iraq were granted to the
			 President by Congress pursuant to the Authorization for Use of Military Force
			 Against Iraq Resolution of 2002 (Public Law 107–243), namely (1) to defend the
			 national security of the United States against the continuing threat posed by
			 Iraq, and (2) to enforce all relevant United Nations Security Council
			 resolutions regarding Iraq, have been achieved.
			(b)New
			 authorizationEffective as of the date of the enactment of this
			 Act, the President shall be authorized to use military force in Iraq solely for
			 the purpose of implementing the strategy set forth in sections 1, 2, and
			 3.
			5.Reports to
			 Congress
			(a)Plan for
			 implementation of strategy
				(1)Plan
			 requiredNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall, in consultation with the Secretary of State, submit to Congress a report
			 that sets forth a plan for implementing the strategy set forth in sections 1,
			 2, and 3.
				(2)ElementsThe
			 plan required by paragraph (1) shall include the following:
					(A)The schedule for
			 redeploying United States forces from Iraq within one year of the date of the
			 enactment of this Act, as developed pursuant to section 1(a).
					(B)A strategy for
			 ensuring the safety and security of United States forces in Iraq during and
			 after such redeployment.
					(C)The number, size,
			 and character of United States military units needed in Iraq after such
			 redeployment for purposes of completing the mission of standing up Iraqi
			 security forces, conducting targeted and specialized counter-terrorism
			 operations, and protecting United States facilities and personnel.
					(D)A strategy for
			 addressing the regional implications of redeploying United States forces from
			 Iraq in accordance with section 1(a), including efforts that will be made to
			 ensure a coordinated diplomatic, political, and development strategy to
			 accompany such redeployment.
					(E)Contingency plans
			 for using over-the-horizon forces deployed in the Middle East region pursuant
			 to section 1(d) to address threats to the United States that may arise in Iraq
			 and throughout the region.
					(F)A strategy for
			 redeploying United States forces to effectively engage and defeat global
			 terrorist networks that threaten the United States.
					(G)A schedule for
			 completing the diplomatic initiatives set forth in section 2.
					(H)A schedule for
			 completing the reconstruction initiatives set forth in section 3.
					(b)Reports on
			 implementation of strategyNot later than 60 days after the date
			 of the submittal of the report required by subsection (a), and every 60 days
			 thereafter, the Secretary of Defense shall, in consultation with the Secretary
			 of State, submit to Congress a report on the actions taken to implement the
			 strategy set forth in sections 1, 2, and 3.
			
